

Exhibit 10.16
 
AMENDMENT TO
INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT
BETWEEN
GSC INVESTMENT CORP.
AND
GSCP (NJ), L.P.
 
Amendment made this 23rd day of May 2007 by and between GSC Investment Corp., a
Maryland corporation (the “Company”), and GSCP (NJ), L.P., a Delaware limited
partnership (the “Investment Adviser”).
 
WHEREAS, the Company has retained the Investment Adviser to furnish investment
advisory services to the Company on the terms and conditions set forth in an
Investment Advisory and Management Agreement dated as of March 21, 2007 (the
“Advisory Agreement”); and
 
WHEREAS, the Board of Directors has approved an amendment to the Advisory
Agreement to reconcile the fee calculation dates with the financial reporting
schedule of the Company;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:
 
Amendment to Fee Calculation Dates.  Section 3 of the Advisory Agreement is
hereby amended as follows:  (i) each reference to "calendar quarter" set forth
in Section 3 is hereby replaced with "fiscal quarter" and each reference to
“calendar year” is hereby replaced with “fiscal year” and (ii) the initial dates
on which fees are payable under Section 3 are hereby changed from "June 30,
2007" to "August 31, 2007" with respect to the quarterly management and
incentive fees and from "December 31, 2007" to "February 28, 2008" with respect
to the annual incentive fee.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date hereof.
 

 
GSC INVESTMENT CORP.
         
 
By:
/s/ David L. Goret        Name: David L. Goret        Title: Vice President and
Secretary           

 

  GSCP (NJ), L.P.             By: GSCP (NJ), Inc.,      
its General Partner
         
 
By:
/s/ David L. Goret        Name: David L. Goret        Title: Senior Managing
Director and Secretary           

 
 
 